                                     Case 8:18-cv-01730-JVS-ADS Document 19 Filed 06/14/19 Page 1 of 2 Page ID #:60

                                        KAZEROUNI LAW GROUP, APC                      HYDE & SWIGART
                                        Abbas Kazerounian, Esq. (249203)              Joshua B. Swigart, Esq. (225557)
                                 1
                                        ak@kazlg.com                                  josh@westcoastlitigation.com
                                 2      Matthew M. Loker, Esq. (279939)               2221 Camino Del Rio South, Suite 101
                                        ml@kazlg.com                                  San Diego, CA 92108
                                 3
                                        Elizabeth A. Wagner, Esq. (317098)            Telephone: (619) 233-7770
                                 4      elizabeth@kazlg.com                           Facsimile: (619) 297-1022
                                        245 Fischer Avenue, Suite D1
                                 5
                                        Costa Mesa, CA 92626
                                 6      Telephone: (800) 400-6808
                                        Facsimile: (800) 520-5523
                                 7
                                 8      MANNING LAW, APC
                                        Joseph R. Manning, Jr. (223381)
                                 9
                                        info@manninglawoffice.com
                                10      4667 MacArthur Blvd., Ste. 150
                                        Newport Beach, CA 92660
                                11
                                        Telephone: (949) 200-8755
KAZEROUNI LAW GROUP, APC




                                        Facsimile: (866) 843-8308
 245 F ISCHER AVENUE, UNIT D1




                                12
    C OSTA M ESA, CA 92626




                                13
                                14     Attorneys for Plaintiff,
                                       Katie Hiller
                                15
                                16                          UNITED STATES DISTRICT COURT
                                                           CENTRAL DISTRICT OF CALIFORNIA
                                17
                                18      KATIE HILLER,                               Case No.: CV18-1730 JVS (ADSx)

                                19                    Plaintiff,                    PLAINTIFF KATIE HILLER’S
                                                                                    NOTICE OF VOLUNTARY
                                20
                                                               v.                   DISMISSAL OF ACTION
                                21                                                  WITHOUT PREJUDICE
                                22      FIRST ELECTRONIC BANK,                      PURSUANT TO FEDERAL RULE
                                                                                    OF CIVIL PROCEDURE 41 (A)
                                23                    Defendant.
                                24
                                                                                    HON. JAMES V. SELNA

                                25
                                26

                                27
                                28
                                       Case No.: CV18-1730 JVS (ADSx)                             Hiller v. First Electronic Bank
                                          PLAINTIFF KATIE HILLER’S NOTICE OF VOLUNTARY DISMISSAL OF ACTION WITHOUT
                                                   PREJUDICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(A)
                                     Case 8:18-cv-01730-JVS-ADS Document 19 Filed 06/14/19 Page 2 of 2 Page ID #:61


                                             Plaintiff KATIE HILLER (“Plaintiff”) hereby moves to dismiss this action
                                 1
                                       without prejudice pursuant to Federal Rule of Civil Procedure 41(a).
                                 2
                                             Plaintiff respectfully requests the action be dismissed WITHOUT
                                 3
                                       PREJUDICE.
                                 4
                                 5
                                       Dated: June 14, 2019                                            Respectfully submitted,
                                 6
                                 7                                                            KAZEROUNI LAW GROUP, APC
                                 8
                                                                                            By: ___/s Matthew M. Loker____
                                 9                                                                 MATTHEW M. LOKER, ESQ.
                                                                                                   ATTORNEY FOR PLAINTIFF
                                10
                                11
KAZEROUNI LAW GROUP, APC




                                                                 CERTIFICATE OF SERVICE
 245 F ISCHER AVENUE, UNIT D1




                                12
    C OSTA M ESA, CA 92626




                                13
                                             A copy of the foregoing Voluntary Dismissal has been filed this 14th day of

                                14
                                       June 2019, through the Court’s electronic filing system. All parties may access the

                                15
                                       foregoing via the Court’s electronic filing system.

                                16
                                                                                                ___/s/ Matthew M. Loker___

                                17
                                                                                                           Matthew M. Loker

                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26

                                27
                                28     Case # CV18-1730 JVS (ADSx)            1 of 1             Hiller v. First Electronic Bank
                                          PLAINTIFF KATIE HILLER’S NOTICE OF VOLUNTARY DISMISSAL OF ACTION WITHOUT
                                                  PREJUDICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(A)
